DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 13-15 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322).

	Regarding claim 1, Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch shows an imaging phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model) comprising: a first reference member disposed within a housing (see “purpose/introduction” and “subjects and methods” on page 465), the reference member having a rod-like shape extending parallel of a long axis of the housing (see “purpose/introduction” and “subjects and methods” on page 465), the first reference member formed from a martial comprising a plurality of microchannel arranged longitudinally along at least a portion of the reference member (see “purpose/introduction” and “subjects and methods” on page 465).  Rausch teaches wherein a fill material is disposed between the housing and the first reference member (see subjects and methods” on page 465).
	But, Rausch fails to explicitly wherein the fill material including a plurality of sections each having a different density, wherein the first reference extends through the plurality of sections of the fill material.
	Eberler discloses a phantom for MRI based imaging system.  Eberler teaches fill material including a plurality of sections each having a different density (see par. [0045], [0046]), wherein the first reference extends through the plurality of sections of the fill material (see figs. 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of fill material including a plurality of sections each having a different density, wherein the first reference extends through the plurality of sections of the fill material in the invention of Rausch, as taught by Eberler to be able to image different tissue types of the human body and provide a phantom for detecting geometric distortions, even at high basic magnetic field strengths. 
Regarding claim 4, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore  Eberler teaches wherein respective ones of the plurality of sections of fill material are formed from materials having different diffusion characteristics (see par. [0045], [0046], the examiner notes that the different material will have different diffusion characteristics).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the imaging phantom of Rausch to include a plurality of sections of fill material are disposed around the reference member, each of the plurality of sections of fill material formed from a different material, as taught by Eberler, to be able to image different tissue types of the human body.  


Regarding claim 8, Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch a phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model), wherein the phantom comprises: a first reference member deposed along a long axis of the phantom and the reference member comprising a plurality of hollow fibers (see “purpose/introduction” and “subjects and methods” on page 465) and disposed within a housing (see “purpose/introduction” and “subjects and methods” on page 465), wherein the phantom is configured to be received by a MRI apparatus (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).  Rausch teaches wherein a fill material is disposed between the housing and the first reference member (see subjects and methods” on page 465).
	But, Rausch fails to explicitly wherein the fill material including a plurality of sections each having a different density, wherein the first reference extends through the plurality of sections of the fill material.
	Eberler discloses a phantom for MRI based imaging system.  Eberler teaches fill material including a plurality of sections each having a different density (see par. [0045], [0046]), wherein the first reference extends through the plurality of sections of the fill material (see figs. 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of fill material including a plurality of sections each having a different density, wherein the first reference extends through the plurality of sections of the fill material in the invention of Rausch, as taught by Eberler to be able to image different tissue types of the human body and provide a phantom for detecting geometric distortions, even at high basic magnetic field strengths. 


Regarding claim 9, Rausch shows where in the reference member has a direction of elongation (see “purpose/introduction” and “subjects and methods” on page 465), and the plurality of hollow fibers are aligned with the direction of elongation (see “purpose/introduction” and “subjects and methods” on page 465).  
Regarding claims 13 and 14, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore  Eberler teaches  plurality of sections of fill material are disposed around the reference member  (see fig. 7-9 and par. [0045], [0046], the examiner notes that the different material will have different diffusion characteristics).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the imaging phantom of Rausch to include a plurality of sections of fill material are disposed around the reference member, each of the plurality of sections of fill material formed from a different material, as taught by Eberler, to be able to image different tissue types of the human body.  

Regarding claim 15, Rausch shows wherein the reference member includes a liquid ((see “purpose/introduction” and “subjects and methods” on page 465).
Regarding claim 27, Rasch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore, Rausch shows wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467), but fails to explicitly state wherein a diameter of the housing varies along the long axis of the housing. 
	Eberler teaches wherein a diameter of the housing varies along the long axis of the housing (fig. 1,3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing of the claimed invention, to have utilized the teaching of having a diameter of
the housing varies along the long axis of the housing in the invention of Rausch, as taught by
Eberler to provide a better imitation of the torso of the patient, and provide a phantom for
detecting geometric distortions, even at high basic magnetic field strengths.
Regarding claim 28, Rasch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore, Rausch shows wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467), but fails to explicitly state wherein a diameter of the housing varies along the long axis of the housing. 
		Eberler teaches wherein a diameter of the housing varies along the long axis of the housing (fig. 1,3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing of the claimed invention, to have utilized the teaching of having a diameter of
the housing varies along the long axis of the housing in the invention of Rausch, as taught by
Eberler to provide a better imitation of the torso of the patient, and provide a phantom for
detecting geometric distortions, even at high basic magnetic field strengths.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322) as applied to claim 1 above, and further in view of (US 2011/0043206; hereinafter Kimura).
	Regarding claim 5, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state a second reference member having a different diffusion characteristics than the reference member. 
Kimura discloses a MRI apparatus.  Kimura teaches a second reference member having a different diffusion characteristics than the reference member (see fig. 7-8; par. [0086], [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the imaging phantom of Rausch and Eberler to include additional reference member, as taught by Kimura, to enable the data correction processing to perform with high precision.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322) as applied to claim 1 above, and further in view of Horkay et al. (US 2012/0068699; hereinafter Horkay).
	Regarding claim 6, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state has a diffusion characteristic that is isotropic and anisotropic. 
	Horkay discloses a phantom for diffusion MRI imaging.  Horkay teaches a diffusion characteristic that is isotropic (see par. [0018]) and anisotropic (see par. [0122]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a diffusion characteristic that is isotropic and anisotropic in the invention of Rausch and Eberler, as taught by Horkay, to be able to measure isotropic diffusivity. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), in view of Eberler et al. (US 2012/0040322) as applied to claim 8 above, and further in view of Breuer et al. (US 2010/0066372; hereinafter Breuer).
	Regarding claims 7 and 11, Rausch and Aberler discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state the reference is formed from a polymer fiber.  
	Horkay discloses a phantom for imaging.  Breuer teaches the reference is formed from a polymer fiber (see par. [0005], [0015]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the reference is formed from a polymer fiber in the invention of Rausch and Eberler, as taught by Breuer, to provide more resistant for the imaging phantom, and for its elasticity characteristic. 

Claims 16-19, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2011/0043206; hereinafter Kimura), in view of Rausch et al. (“Implementation of a diffusion tensor imaging phantom of the Lumbar SPINAL cord”; ESMRMB Congress September 2015, pages 465-467; hereinafter Rausch), and in view of Eberler et al. (US2012/0040322; hereinafter Eberler).
Regarding claims 16 and 19, Kimura discloses MRI system.  Kimura shows obtaining diffusion-weighted images of a calibration phantom (see abstract), wherein the calibration phantom includes at least one reference member (see par. [0063]); determining diffusion values of the at least one reference member based on the diffusion-weighted images (see abstract; par. [0044], claim 1 and 4); and establishing a relationship between the determined diffusion values of the at least one reference member and modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14).
But, Kimura fails to explicitly state that the reference member including a plurality of microchannels, and wherein the calibration phantom includes a fill material filling a volume of the calibration phantom around the at least one reference member, the fill material including a plurality of sections each having a different density, wherein the reference member extends through the plurality of sections of the material. 
Rausch discloses an imaging phantom of the lumbar spinal cord.  Rausch shows an imaging phantom (see fig. 1 shows resulting phantom which roughly emulates the shape of a human torso with a long axis of the box corresponding to the spine model) comprising: a reference member (see “purpose/introduction” and “subjects and methods” on page 465), the reference member formed from a martial comprising a plurality of microchannel arranged longitudinally along at least a portion of the reference member (see “purpose/introduction” and “subjects and methods” on page 465), and Rausch teaches wherein a fill material filling a volume of the calibration phantom around the at least one reference member (see subjects and methods” on page 465).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the teaching of the reference member including a plurality of microchannels, and wherein a fill material filling a volume of the calibration phantom around the at least one reference member, as taught by Rausch, to be able to implement a diffusion tensor imaging of the lumbar spinal cord, and to be able to analyze fibre structure of patients within lower back injuries. 
But, Kimura and Rausch fail to explicitly wherein the fill material including a plurality of sections each having a different density, wherein the first reference extends through the plurality of sections of the fill material.
	Eberler discloses a phantom for MRI based imaging system.  Eberler teaches fill material including a plurality of sections each having a different density (see par. [0045], [0046]), wherein the first reference extends through the plurality of sections of the fill material (see figs. 7-9).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of fill material including a plurality of sections each having a different density, wherein the first reference extends through the plurality of sections of the fill material in the invention of Kimura and Rausch, as taught by Eberler to be able to image different tissue types of the human body and provide a phantom for detecting geometric distortions, even at high basic magnetic field strengths. 


Regarding claim 17, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore, Kimura shows comparing the determined diffusion values of the at least one reference member to the modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14); and determining a statistical relationship between the determined diffusion value the determined diffusion values of the at least one reference member to the modeled diffusion values of the at least one reference member (see abstract; par. [0044], claim 1 and 4; see fig. 10 and 14).
Regarding claim 18, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore Kimura shows obtaining diffusion weighted images of a patient (see abstract); determine diffusion values of the patient based on the diffusion weighted images (see par. [0044], claim 1 and 4; see fig. 10 and 14); and adjusted the diffusion values of the patient based on the relationship between the determined diffusion values of the at least one reference member and the modeled diffusion values of the reference member (see par. [0044], claim 1 and 4; see fig. 10 and 14)).
	Regarding claim 21, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore Kimura shows wherein the diffusion values are apparent diffusion coefficient values (see abstract). 
Regarding claim 29, Kimura, Rausch and Eberler disclose the invention substantially as described in the 103 rejection above, furthermore, Rausch shows wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467).
Therefore, it would have been obvious to one of ordinary skill in the art, to have modified the calibration phantom of Kimura to have the phantom shaped as a human torso, as taught by Rausch, to be able to analyze fibre structure of patients within lower back injuries.  
But, Kimura and Rasch fail to explicitly state wherein a diameter of the housing varies along the long axis of the housing. 
	Eberler teaches wherein a diameter of the housing varies along the long axis of the housing (fig. 1,3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the
effective filing of the claimed invention, to have utilized the teaching of having a diameter of
the housing varies along the long axis of the housing in the invention of Kimura and Rausch, as taught by
Eberler to provide a better imitation of the torso of the patient, and provide a phantom for
detecting geometric distortions, even at high basic magnetic field strengths.

Response to Arguments
The previous claim rejection under 35 USC 112 (b) to claims 2 and 13 has been withdrawn in view of Applicant’s cancelation of claim 2 and amendments to claim 13. 
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments on pages 8-10 with respect to prior art rejection, the Examiner respectfully disagrees. 
The Applicant argues on page 8 to top of page 9 that none of the prior arts in record teach all the claim limitation set forth in amended claim 1, particularly claim limitation a fill material filling a volume of the imaging phantom between the housing and the first reference member, the fill material including a plurality of sections each having a different density, wherein the first reference member extends through the plurality of sections of the fill material, the Examiner respectfully disagrees.  The Examiner note that prior art Rausch does teach wherein a fill material is disposed between the housing and the first reference member (“subjects and methods” on page 465 states “the whole model was placed into a box filed with de-ionized water”).  Furthermore, the Examiner notes that Eberler does teach fill material including a plurality of sections each having a different density (see par. [0045], [0046]), wherein the first reference extends through the plurality of sections of the fill material (figs. 7-9 shows how the reference extends throughout the different sections 5 of the housing 2).
Applicant's remarks on top of page 9 are related to depending claim 4 and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations, but merely rely on the alleged deficiency with the primary combination of Rausch and Eberler for claim 1.
In response to Applicant’s argument in middle of page 9, with respect to claim 8, the Examiner respectfully disagrees.  The Examiner note that prior art Rausch does teach wherein a fill material is disposed between the housing and the first reference member (“subjects and methods” on page 465 states “the whole model was placed into a box filed with de-ionized water”).  Furthermore, the Examiner notes that Eberler does teach fill material including a plurality of sections each having a different density (see par. [0045], [0046]), wherein the first reference extends through the plurality of sections of the fill material (figs. 7-9 shows how the reference extends throughout the different sections 5 of the housing 2).
Applicant's remarks in middle of page 9 to bottom of page 9 are related to depending claims 5-7, 9, 11 and 13-15 and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations, but merely rely on the alleged deficiency with the primary combination of Rausch and Eberler for claims 1 and 8.
In response to Applicant’s argument on top of page 10, with respect to claim 16, the Examiner respectfully disagrees.  The Examiner note that prior art Rausch does teach a fill material filling a volume of the calibration phantom around the at least one reference member (“subjects and methods” on page 465 states “the whole model was placed into a box filed with de-ionized water”).  Furthermore, the Examiner notes that Eberler does teach fill material including a plurality of sections each having a different density (see par. [0045], [0046]), wherein the first reference extends through the plurality of sections of the fill material (figs. 7-9 shows how the reference extends throughout the different sections 5 of the housing 2).
Applicant's remarks in middle of page 10 to bottom of page 9 are related to depending claims 17-19 and 21 and tertiary references relied upon have been fully considered but they are not persuasive as they are not directed to the content of those claims or the citations, but merely rely on the alleged deficiency with the primary combination of Kimura, Rasuch, and Eberler for claim 16.
With regards to new claims 27-29, the Examiner notes that prior art Rausch does teach wherein at least a portion of the housing is formed to emulate a shape of a human torso (see “purpose/introduction” on page 465 and “discussion/conclusion” on page 467), but fails to explicitly state wherein a diameter of the housing varies along the long axis of the housing.  Furthermore, the Examiner has relied on prior art Eberler to teach wherein a diameter of the housing varies along the long axis of the housing (fig. 1,3, 5, 7 show the phantom 1, and the figures show that phantom has a shape that will have a diameter of the housing varies along the long axis of the housing).
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793